DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  For demonstrative purpose, Fig. 1 of the instant application is set forth herein below.

    PNG
    media_image1.png
    622
    859
    media_image1.png
    Greyscale


Therefore, the  limitation “wherein the dielectric material, the first metal structure, and the second metal structure together form a capacitor between the package substrate and the lower surface of the semiconductor die,” as recited in claims 1 and 24, and “wherein the first metal structure, the second metal structure, and the dielectric material together form a capacitor between the package substrate and the surface of the semiconductor die” respectively, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites the limitation “wherein the dielectric material, the first metal structure, and the second metal structure together form a capacitor between the package substrate and the lower surface of the semiconductor die” in lines 9-11.
Claim 1 recites the limitation “wherein the dielectric material, the first metal structure, and the second metal structure together form a capacitor between the package substrate and the lower surface of the semiconductor die” in lines 9-11.
Claim 16 recites the limitation “wherein the first metal structure, the second metal structure, and the dielectric material together form a capacitor between the package substrate and the surface of the semiconductor die” in lines 8-9.
 Claim 24 recites the limitation “wherein the dielectric material, the first metal structure, and the second metal structure together form a capacitor between the package substrate and the lower surface of the semiconductor die” in lines 10-12.
However, there is no support in the speciation that the capacitor formed between the package substrate (120) and the semiconductor die (110). Therefore, the speciation lacks antecedent based for the aforementioned claimed limitations of claims 1, 16 and 24 as originally filed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 16-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites the limitation “wherein the dielectric material, the first metal structure, and the second metal structure together form a capacitor between the package substrate and the lower surface of the semiconductor die” in lines 9-11.
Claim 1 recites the limitation “wherein the dielectric material, the first metal structure, and the second metal structure together form a capacitor between the package substrate and the lower surface of the semiconductor die” in lines 9-11.
Claim 16 recites the limitation “wherein the first metal structure, the second metal structure, and the dielectric material together form a capacitor between the package substrate and the surface of the semiconductor die” in lines 8-9.
between the package substrate and the lower surface of the semiconductor die” in lines 10-12.
However, there is no support in the speciation that the capacitor formed between the package substrate (120) and the semiconductor die (110).
Therefore, claims 1, 16 and 24 failed to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 2-9 and 17-22 are also rejected as being dependent of the independent base claim.
Remarks
Currently, the instant application has not been rejected over prior art and may be allowable if Applicants overcome the rejection set forth under 35 U.S.C. 112(a) supra by persuasively arguing that aforementioned limitations are part of original disclosure. If Applicants deleted the newly added limitations, in order to overcome the rejection, previous rejection can be maintained and/or the new art can be applied and the Office action properly made-Final.

Conclusion
THIS ACTION IS MADE NON-FINAL.   


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 22, 2021